Citation Nr: 1748638	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bladder disability, previously characterized as residuals of cystectomy due to granulomatous disease, and claimed as bladder cancer and loss of bladder. 

2.  Entitlement to a compensable rating for prostate cancer with erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In August 2016, the Board found that a derivative claim of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  The Board then remanded the claim for development and adjudication.  In April 2017, the RO granted the derivative TDIU claim effective from September 26, 2016; the Veteran did not in response appeal that effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of service connection for a bladder disability  is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the appeal period, the Veteran's prostate cancer residuals have not been productive of renal dysfunction, voiding dysfunction or urinary tract infection.  





CONCLUSION OF LAW

The criteria for a compensable evaluation for prostate cancer with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's prostate cancer is rated under Diagnostic Code 7528, covering malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, a rating of 100 percent is warranted for a malignant neoplasm.  Id.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. 38 C.F.R. § 4.115b , Diagnostic Code 7528, Note.  Any change in evaluation based upon that or any subsequent examination is then subject to the provisions governing a reduction in disability rating.  Id.  If there is no local reoccurrence or metastasis, the disability should be rated on residuals as voiding or renal dysfunction.  Id. 

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding. Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than 2 times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed 2 to 4 times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a (2015).

For a rating based on urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a (2015).

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a (2015).

With regard to urinary tract infections, a 10 percent rating is warranted for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Urinary tract infection with poor renal functioning is to be rated as renal dysfunction.  38 C.F.R. § 4.115a (2015).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.21.

The Veteran's prostate cancer with erectile dysfunction is currently rated as noncompensable based on voiding dysfunction as the predominant disability.  

The Board finds that a compensable rating based on voiding dysfunction is not warranted.  The Board notes that there is evidence of voiding dysfunction.  Indeed, the December 2010 VA examiner noted the Veteran had a urinary drainage bag attached to an ileal conduit in the right abdominal wall that had to be emptied 2 to 4 times an hour.  This amounted to 30 to 40 times during an average day and at night, he hooked up the drainage bag to a larger bag so he did not have to get up to empty the small bag.  There was rawness and skin infection around the bag, which often resulted in inflammation and bleeding about once a month.  He had no incontinence or wearing of any pads because it was not necessary with the ostomy bag. 

Furthermore, a June 2014 VA examination notes voiding dysfunction in the form of urine leakage.  However, the voiding dysfunction is not associated with the prostate cancer, but rather the bladder cancer which is yet to be service connected.  

In August 2016, the Board undertook additional development to determine whether the Veteran's voiding dysfunction with the use of a device and/or his urinary frequency was medically attributed, in whole or in part, to his service-connected prostate disability.  The requested opinion was obtained in December 2016.  Notably, the examiner opined the Veteran's use of a urostomy bag was entirely due to history of bladder cancer.  It was entirely because of his bladder cancer that he Veteran underwent the prostatocystectomy with ileo conduit diversion.  The erectile dysfunction was because of his prostatocystectomy and would not be expected to have any influence on his urine production or the function of his ileo urinary transit and urostomy and its bags. 

The examiner found that the Veteran's need to empty his urinary ostomy bag was entirely due to his history of grade III papillary transitional cell carcinoma that presented in 1997 and had nothing to do with his prostate cancer.  Prostate cancer was silent and found incidentally when he underwent a procedure (prostatocystectomy with ileo urinary conduit) performed exclusively to ensure adequate treatment of his bladder cancer.  The examined indicated there was no evidence to support the allegation that his past prostate cancer caused or could cause an increase in the Veteran's urine production or need to frequently change his urostomy bags.  The examiner concluded that it was less likely than not that the Veteran's use of device to assist with voiding dysfunction and his need to empty his urinary ostomy bag frequently was medically attributable, in whole or part, to his prostate cancer with erectile dysfunction.

The Board has considered whether there are any other potentially applicable rating criteria which would allow for a compensable rating.  However, no additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.  There is no competent lay or medical evidence that the Veteran has renal dysfunction  (albumin and casts with history of acute nephritis or hypertension noncompensable under diagnostic code 7101).  See 38 C.F.R. § 4.115a, Renal Dysfunction.  There has been no evidence of urinary tract infections, long term drug therapy, 1 to 2 hospitalizations per year and/or requiring intermittent intensive management.  Id.  Also, there is no competent lay or medical evidence showing that the Veteran has active neoplasms of the genitourinary system, with the May 2014 VA examiner specifically noting that the cancer was in remission.  

Finally, the Board notes that his only permanent residuals are erectile dysfunction which he has been separately granted special monthly compensation for, and thus need not be further discussed; and scars for which he has also been granted separate ratings.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for prostate cancer.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for prostate cancer with erectile dysfunction is denied.


REMAND

The Veteran's in-service exposure to herbicides (Agent Orange) is presumed in light of his Vietnam service.  38 C.F.R. § 3.307(a)(6).  A bladder disability, claimed as bladder cancer and loss of bladder, is not specifically listed as a disease presumptively associated with exposure to Agent Orange.  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

The Veteran was afforded VA genitourinary examinations in 2002 and 2010.  Neither examination addressed the etiology of the Veteran's bladder disability.  In December 2016, a medical records review was conducted and a medical opinion was sought regarding whether prostate cancer caused the Veteran's papillary transitional cell carcinoma of the bladder, to which a negative response was received.   The opinion did not address whether the Veteran's bladder disability, including a history of cancer, was directly due to his presumed in-service herbicide exposure.  Whether there is a potential relationship between the Veteran's bladder disability and herbicide exposure must be addressed by an examiner.  Stefl, supra; Combee, supra.  

The Board finds that prior to considering the merits of the Veteran's claim, an addendum opinion should be obtained.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the VA examiner who rendered the December 22, 2016, opinion, if available.  Otherwise the opinion must be rendered by a similarly qualified provider.  An explanatory rationale must be provided for all opinions expressed.  

Please state whether the Veteran's bladder disability, claimed as bladder cancer and loss of bladder, is at least as likely as not (a 50 percent or greater probability) related or otherwise attributable to his presumed herbicide exposure regardless of whether the condition is a listed disease under 38 C.F.R. § 3.309(e).  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

2.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If upon completion of the above action the issue remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


